Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 11, 2022 has been entered.  Claims 1-20 are currently pending, of which claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durcan et al. (US 6,200,325, hereinafter “Durcan”).  Durcan discloses the invention substantially as claimed including a method of manufacturing a device (10; Figs 1-5) for performing a balloon dilation procedure at the site of a stenosis within the airway of a patient (fully capable of being used in the airway), comprising: providing a single lumen catheter (11) having a proximal end and a distal end; forming a high pressure balloon (14) from a semi-compliant material (col 3, ll 4-6) having an average rated burst pressure of between about 15 and about 27 atmospheres (col 6, ll 17-18) of pressure and a recommended inflation pressure (col 6, ll 25-32), the balloon having a central portion (30) positioned between proximal and distal hubbed ends (37, 38) that maintains a substantially linear profile when the balloon is inflated to an atmospheric pressure between about 1 and 6 atmospheres (col 6, ll 28-32 – proximal and distal hubbed ends 37, 38 expand at a first pressure of about 1-3 atm; Fig 4 shows hubbed ends 37, 38 are substantially linear; it is noted Durcan also recites “In the embodiment illustrated in FIG. 5, the longitudinal axis of the first section 30 is axially aligned with the longitudinal axis of the first and second retention sections 37, 38 and the catheter shaft.” – col 4, ll 60-63); and coupling the high pressure balloon to the distal end of the catheter (col 5, ll 31-42).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    735
    274
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    766
    261
    media_image2.png
    Greyscale

	Regarding claim 2, further comprising coupling radiopaque markers (43) to the single lumen catheter (col 7, ll 26-29).  
	Regarding claim 8, further comprising coupling indicia (radiopaque markers 43) to the high pressure balloon, the indicia being viewable with an endoscope or a fluoroscope (col 7, ll 26-29).  
	Regarding claim 10, wherein the high pressure balloon is formed to have a diameter of between about 5 millimeters and about 10 millimeters (col 6, ll 53-57) and a working length of about 30 millimeters (col 6, ll 44-46).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan (US 6,200,325).  Regarding claims 4-7 and 11, Durcan discloses the invention substantially as claimed, as shown above.  However, Durcan fails to disclose the claimed diameter and atmospheric pressures of the balloon when inflated to the second deployment pressure.  Durcan teaches “The deployment range is the inflation pressure at which the balloon working section is intended to be expanded within the patient to expand and deploy the stent. Below the deployment range, the inflation pressure is insufficient to expand the working length of the balloon and stent thereon. Above the deployment range, the balloon may rupture as the pressure approaches the burst pressure of the balloon” (col 2, ll 25-28).  Furthermore, Durcan teaches “In a presently preferred embodiment, the balloon is preformed in a mold, so that the working length, tapered sections, and retention sections of the balloon have predictable inflated outer diameters which form when the balloon is inflated within a deployment range of the balloon” (col 3, ll 14-18).   Thus, Durcan recognizes the inflation pressure and diameter of the balloon are result effective variables.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the balloon was formed to have a diameter of between 5-10mm when filled with a fluid to a pressure of about 14-19 atm or 17 atm, or to modify Durcan such that the balloon was formed to have a diameter of between 12-16 mm when filled with a fluid to a pressure of about 8-12 atm or 10 atm, or to modify Durcan such that the balloon was formed to have a diameter of between 12-16 mm and a working length of about 40 mm for the purpose of optimizing the inflation characteristics of a balloon for a particular area of the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 9, Durcan fails to disclose the claimed length of the catheter, but teaches it is sized to allow insertion and advancement of the balloon within the target area of the body (col 5, ll 39-42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the catheter was cut to a length of about 53-55 cm for the purpose of optimizing the length the catheter is inserted into a particular area of the body and minimize the length of the catheter outside of the body that may be tangled by a user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan (US 6,200,325) in view of Tsutsui et al. (US 2015/0217093, hereinafter “Tsutsui”).  Durcan discloses the invention substantially as claimed, as shown above, but fails to teach the wall thickness of the central portion of the balloon is greater than the wall thickness of the distal and proximal ends.  Durcan teaches the distal and proximal (37, 38) ends of the balloon expand at a first lower pressure and subsequently the central portion (30) expands at a second higher pressure (col 6, ll 25-32).  The desired expansion characteristics are achieved by expanding an extruded polymeric tube within a mold and appropriately heat treating the material (col 5, ll 31-42).  Tsutsui discloses a similar balloon catheter with proximal and distal ends (23) that expand at a first pressure and subsequently the central portion (30) expands as the pressure increases.  Tsutsui teaches in an example method of producing the balloon, the central portion is formed to have a greater wall thickness than the proximal and distal ends to allow the proximal and distal ends to expand first (para [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the wall thickness of the central portion of the balloon is greater than the wall thickness of the distal and proximal ends to ensure the proximal and distal ends of the balloon expand prior to the central portion of the balloon.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues Durcan fails to disclose “the balloon having a central portion positioned between proximal and distal hubbed ends that maintains a substantially linear profile when the balloon is inflated to an atmospheric pressure between about 1 and 6 atmospheres” (emphasis added).  Applicant argues the stent 16 of Durcan controls inflation characteristics of the center section 30 and thus the balloon itself does not “maintain a substantially linear profile” when the stent is mounted thereon.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method steps of manufacturing the central portion of the balloon that allows the central portion to maintain a substantially linear profile without a stent mounted thereon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The currently claimed method does not preclude a stent mounted on the balloon.
Applicant additionally argues the central section (30) of Durcan is not “a substantially linear profile” since the balloon is typically folded in a low-profile configuration.   The Examiner disagrees and notes the term “substantially linear” includes exact straight lines and more broadly includes a profile substantially linear or straight.  Furthermore, the claim recites the central portion maintains a substantially linear profile “when the balloon is inflated to an atmospheric pressure between about 1 and 6 atmospheres”.  The balloon would be folded in the deflated state (Fig 1) and unfold as it is inflated and expanded (Fig 4), thus the folding should not affect the substantially linear profile as claimed.  Furthermore, the Examiner notes the specification teaches linear is intended to refer to the portion of the balloon that is non-hubbed.
	“As used herein, the term “working length” is intended to refer to the portion of the balloon 12 that exhibits a linear (i.e., non-hubbed) shape when inflated to an atmosphere pressure between about 1 and 6 atmospheres (atm). In other words, this linear portion of the balloon refers to the central area or portion 38 of the balloon that is between the proximal and distal end (hubbed) portions 34, 36 of the balloon that interfaces and dilates the stricture upon full inflation.” (para [0028] of the instant specification)
	The Examiner maintains the position that Durcan teaches a balloon having a central portion positioned between proximal and distal hubbed ends that maintains a substantially linear profile when the balloon is inflated to an atmospheric pressure between about 1 and 6 atmospheres (see annotated Fig 4).

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    735
    274
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0213890 discloses a variety of different balloon shapes (Figs 1A-L), including  a balloon having hubbed ends and a straight central section without a stent mounted thereon (Fig 1E), wherein the balloon is molded to its desired geometry (para [0037, 0039]).
US 2009/0254113 discloses a balloon having hubbed ends and a straight central section without a stent mounted thereon (Fig 2).
US 2015/0217093 discloses a balloon having hubbed ends and a straight central section without a stent mounted thereon in a first inflation state (Fig 1A)
US 4,986,830 discloses a balloon having hubbed ends and a straight central section without a stent mounted thereon in a first inflation state (Fig 2)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771